Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application and preliminary amendment filed 25 February 2020.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Linglin et al. (US 2016/0121408 A1) in view of Katoh et al. (US 7,771,145), Onose et al. (US 8,257,000), and Soittu (US 8,342,781).
Regarding claim 1, Linglin et al. discloses a deep hole machining method for forming a deep hole in a workpiece 1 using a machine tool 33 on which a drill 37 is mounted, wherein the drill includes: a drill main body 37 configured to be rotated around a shaft center; a plurality of discharge grooves (not labeled, see figure 8) provided in a helical shape in an outer peripheral surface of the drill main body, from a leading end portion toward a base end portion of the drill main body; a cutting edge (not shown but inherent) oriented toward a rotation direction side of the drill main body, and machining of the workpiece by the machine tool using the drill includes: a guide hole forming process in which another drill 34 is used to form, in advance, a guide hole 13 in the workpiece into which the leading end portion of the drill main body can be inserted, the guide hole having an inner diameter D1 that is larger than an outer diameter D2 of the drill main body and having a depth that is P1; an insertion process (see paragraph [0053]) in which the leading end portion of the drill main body is inserted to a position just before a bottom portion of the guide hole, while the drill main body is rotating at a lower speed (500 rpm) than that at a time of machining (10,000 rpm); and a deep hole forming process in which the guide hole is further cut and the deep hole is formed, while the drill main body is rotating in a positive direction that is the rotation direction at the time of cutting.

The modified invention of Linglin et al. does not disclose each discharge groove having a helix angle of 15 degrees or more and 35 degrees or less, or the cutting edge is formed on a ridge section between an inner face of the discharge groove that is oriented toward a rotation direction side of the drill main body and a flank of the drill main body at the leading end portion of the drill main body; a thinning edge provided as a result of thinning processing performed on the leading end portion of the drill main body, and extending from an inner end of the cutting edge toward a chisel portion that is the leading end portion of the drill main body; and a gash portion provided by the thinning processing, a ridge between the gash portion and the flank extending from an inner end of the thinning edge, and the gash portion being connected to the discharge groove further to an inner peripheral side than the outer peripheral surface of the drill main body.  Onose et al. teaches the use of a deep hole drill 40 comprising discharge grooves 60/62 with a helix angle that varies in a range of 35 to 0 degrees (in the 
The modified invention of Linglin et al. does not distinctly disclose the ridge extends in a circular arc shape from an inner end of the thinning edge.  Soittu teaches the use of a drill 1 that comprises a gash portion 22 with a ridge (where edges 23 and 24 meet) that is formed in a circular arc shape, wherein the drill includes a circular arc groove 6 having a circular arc shaped cross section 14 that is provided in a section that connects a thinning face (see figure 4), which is a rake face of the thinning edge and 
Regarding claim 2, the modified invention of Linglin et al. discloses wherein a groove length (at least as great or greater than the length P1+P2 as seen in figures 8 and 9) of the discharge groove is 30 D or more (D2 may be 2mm while the length P1+P2 may be 70mm).
Regarding claim 3, the modified invention of Linglin et al. discloses wherein the inner diameter D1 of the guide hole is D+0.03 mm or less (the ratio may be as small as 1.005 between D1 and D2, such that with a 2mm drill of D2, D1 is 2.01mm), and the depth W is 3D or more (the ratio between P2 and P1 may be between 2 and 5, such that the depth of the guide hole is between 14mm and 35mm for a 2mm drill with P1+P2 being 70mm).
Regarding claim 4, the modified invention of Linglin et al. discloses wherein the drill includes a circular arc groove having a circular arc shaped cross section that is provided in a section that connects a thinning face, which is a rake face of the thinning edge and which connects the thinning edge and the discharge groove, with a gash face of the gash portion (as modified by Soittu), and the helix angle of the discharge groove is 25 degrees (as modified by Onose et al., at least a portion of the discharge groove is 25 degrees).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5 April 2021